United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                September 1, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 04-40287
                           Summary Calendar



LUANNE MOORE,
                                               Plaintiff-Appellant,

versus

EXXON MOBIL OIL CORPORATION, a New Jersey Corporation,
f/k/a MOBIL OIL CORPORATION,
                                              Defendant-Appellee.

                         --------------------
             Appeal from the United States District Court
         for the Eastern District of Texas, Beaumont Division
                         USDC No. 1:00-CV-839
                         --------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Plaintiff Luanne Moore appeals the denial of her Motion for

Relief from Judgment which granted Defendant Exxon Mobil

Corporation’s Motion for Summary Judgment in her employment

action against the defendant.    We Affirm.

                                  I.

     A summary review of the procedural history of this case

demonstrates the basis for our judgment in this case.       On

September 30, 2002, the district court granted Exxon Mobil’s


     *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                           No. 04-40287
                                -2-

Motion for Summary Judgment and dismissed Moore’s gender

discrimination suit with prejudice.   The district court concluded

that Moore had not come forward with sufficient evidence that the

explanation offered by Exxon Mobil for her termination (well

documented poor job performance) was a pretext for gender

discrimination.   Her claim of sexual harassment was dismissed for

failure to exhaust administrative remedies.    The district court

also concluded that the conduct alleged in Moore’s complaint did

not rise to the level necessary to support Moore’s claim of

intentional infliction of emotional distress. After her petition

for rehearing was denied, Moore appealed.    This court summarily

affirmed the judgment of the district court on May 16, 2003, on

the basis of the district court’s opinion.    After her petition

for rehearing was denied by this court, Moore filed a writ of

certiorari with the United Supreme Court. On November 3, 2003,

the Supreme Court denied Moore’s writ application.

     Meanwhile, Moore was also pursuing allegations of judicial

misconduct against Judge Heartfield, the district court judge who

presided over her case, and his son, an attorney not associated

with this case.   In August 2003, Moore filed a Complaint of

Misconduct against Judge Heartfield with this court.    Moore’s

complaint questioned whether Judge Heartfield had a financial

interest in Exxon Mobil and complained that Judge Heartfield’s

son had represented Exxon Mobil in another case.    In October



                                 2
                           No. 04-40287
                                -3-

2003, Moore’s judicial misconduct complaint was dismissed for

lack of evidence of any actual conflict and because the complaint

related directly to the merits of the judge’s decision.   At

Moore’s request, the dismissal was reviewed by an Appellate

Review Panel of the Judicial Council of this circuit and affirmed

in December 2003.   During this same time period, Moore pursued a

complaint against Judge Heartfield with the State Bar of Texas.

That grievance was also dismissed.

     In October 2003, Moore filed a Motion for Relief from

Judgment with the district court.    The basis for the motion was

Moore’s allegation that Judge Heartfield may have had a conflict

of interest when he ruled against her.    On January 27, 2004, the

district court denied Moore’s Petition for Relief from Judgment

and granted Defendant’s Motion for Summary Judgment.   Moore

challenges that order in this appeal.

     After the district court’s ruling on Moore’s Motion for

Relief from Judgment, Exxon Mobil sought sanctions under Federal

Rule of Civil Procedure 11 and requested reimbursement of

attorneys’ fees and costs expended in defending the baseless

motion.   The district court adopted the Report and Recommendation

of the Magistrate Judge and granted Exxon Mobil’s Motion for

Sanctions in part, ordering that plaintiff and her counsel are

prohibited from filing any additional papers in this proceeding.

Exxon Mobil’s request for fees and costs was denied.



                                 3
                           No. 04-40287
                                -4-

     Moore, now acting pro se, filed this appeal which again

raises allegations of misconduct against Judge Heartfield as

affecting his disposition of her case.

                                 II.

     As demonstrated by the repeated dismissals of Moore’s claims

in both her substantive case and her complaint of judicial

misconduct against Judge Heartfield, Moore’s Rule 60(b) motion,

which rests on the same foundation, is without factual basis or

legal support.   The district court’s dismissal of Moore’s

underlying case was affirmed by this court after de novo review.

Also, Moore’s claims of judicial misconduct are totally without

merit.   They have been dismissed after independent review by an

Appellate Review Panel of the Judicial Council of this circuit

and by the State Bar of Texas.   The Oil, Gas & Mineral Lease

between members of the Heartfield family and Union Pacific

Resources Company, a company wholly unrelated to any of the

parties, (which Moore submits as “new evidence” to support her

assertions) does nothing to change the analysis.

     Based on the above and our review of the remainder of the

record, we easily conclude that this appeal is frivolous.    The

Magistrate’s Report and Recommendation recognized that “[c]ounsel

and Plaintiff have made a mockery of [their ethical] obligations

by putting forth the wholly unfounded allegations on file in this

civil action and in the judicial misconduct proceedings initiated


                                  4
                             No. 04-40287
                                  -5-

against Judge Heartfield.”    As an alternative to monetary

sanctions, the district court ordered “that Plaintiff and her

counsel are precluded from filing any additional papers in this

proceeding.”   As Moore persisted in pursuing this matter in the

face of this assessment of her case, we are persuaded that

monetary sanctions in the amount of $5,453.10 representing Exxon

Mobil’s attorney fees to defend this frivolous appeal are

warranted as authorized by Rule 38 of the Federal Rules of

Appellate Procedure.

                                 IV.

     Accordingly, we AFFIRM the judgment of the district court,

GRANT Moore’s Motion to Supplement the Record on Appeal, GRANT

Exxon Mobil’s Motion for Damages and Costs and award Exxon Mobil

damages against Moore in the amount of $5,453.10.

AFFIRMED.




                                  5